Citation Nr: 9914155	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  95-39 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for deep venous thrombosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel



INTRODUCTION

The veteran had active service from July 1973 to September 
1975, and multiple periods of active duty for training 
including service from April 28, 1991, to May 20, 1991.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa.  


FINDINGS OF FACT

1.  The veteran's deep venous thrombosis first manifested in 
September 1989 when he was not on active duty or active duty 
for training.  

2.  There is no competent medical evidence that the veteran's 
preexisting deep venous thrombosis increased in disability 
during service.  


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim to 
establish entitlement to service connection for deep venous 
thrombosis.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for deep venous 
thrombosis, which he claims was aggravated by his period of 
service in April and May 1991.  The record discloses that the 
veteran served on active duty for training from April 28, 
1991, through May 20, 1991.  He contends that he suffered an 
exacerbation of this preexisting condition while 
participating in required physical training at Fort Benjamin 
Harrison.  

In general, service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).  If a condition noted during 
service is not determined to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).

The threshold question which must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  A person who submits a claim 
for veteran's benefits has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a).  The United States Court of Appeals for Veterans 
Claims (hereinafter "the Court") has defined a well-
grounded claim as a plausible claim, one which is meritorious 
on its own or capable of substantiation.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

The veteran must satisfy three elements for his claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Lastly, there must be 
evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder, as shown through 
medical evidence.  See Epps v. Gober, 126 F.3d 1464, 1468 
(1997).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  The Court held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period and that the veteran 
still has such condition.  That evidence must be medical, 
unless it relates to a condition that the Court has indicated 
may be attested to by lay observation.  If the chronicity 
provision does not apply, a claim may still be well grounded 
"if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology."  Id.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  See 38 C.F.R. § 3.306 (1998).  A 
veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  See 38 U.S.C.A. § 1111 (West 1991); 
38 C.F.R. § 3.304(b) (1998); Crowe v. Brown, 7 Vet. App. 238, 
245-56 (1994).  The Court has held that intermittent or 
temporary flare-ups of a pre-existing injury or disease 
during service do not constitute aggravation.  Rather, the 
underlying condition must have worsened.  Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).  However, the Board must first 
determine whether the veteran has submitted a well-grounded 
claim as required by 38 U.S.C.A. § 5107(a).

A review of the record shows that the veteran had a history 
of deep venous thrombosis and a pulmonary emboli when he 
entered service in April 1991.  VA records show that the 
veteran was initially hospitalized in September 1989 for 
treatment of deep venous thrombosis and a pulmonary embolism.  
Following a nine-day hospitalization, the veteran was put on 
Coumadin.  Outpatient treatment records dated in 1990 show 
that the veteran was seen for routine prothrombin time checks 
and regulation of his medication.  The veteran reportedly 
experienced exacerbation of his condition secondary to non-
compliance.  In May 1990, the veteran reported left lower 
extremity pain following a two mile run performed in 
conjunction with an Army physical examination.  The examiner 
concluded that the veteran had suffered muscle strain rather 
than an exacerbation of deep venous thrombosis.  

Service medical records include a report of physical 
examination dated in October 1990, showing that the veteran 
reported a blood clot in his left leg treated at the VA 
hospital in Des Moines.  The examiner who reviewed the 
veteran's history noted that the veteran had been on Coumadin 
to control blood clots in the left leg for the past six 
months.  In a health questionnaire for dental treatment 
completed on May 13, 1991, the veteran reported that he was 
still taking Coumadin for blood clotting.  Further, a written 
statement dated in September 1989, from L.G. Floden, M.D., 
contained in the service medical records indicates that the 
veteran had recently been a patient of Dr. Floden at the VA 
for treatment of deep venous thrombosis.  Dr. Floden opined 
that it would be impossible for the veteran to attend drill 
or camp that weekend.  

Additional service medical records include those from Fort 
Benjamin Harrison, confirming that the veteran was treated at 
Hawley Army Hospital for thrombosis of the right leg on May 
13, 1991.  At that time, the veteran complained of pain in 
the right leg which had lasted through the previous night.  
There was no evidence of swelling, cellulitis or infection.  
The claimant was assigned a temporary physical profile on May 
20, 1991, which precluded physical training, running, jogging 
or road marching.  Army records show that, after the 
expiration of his active duty training, the veteran was in 
patient status and not on active duty.  There are no other 
relevant service medical records indicating complaints or 
treatment for deep venous thrombosis.  

The veteran's deep venous thrombosis was noted at the time he 
entered service, and there is no presumption of soundness as 
to that condition.  38 U.S.C.A. §§ 1110, 1132 (West 1991); 
38 C.F.R. § 3.304(b) (1998).  Thus, the veteran must present 
competent medical evidence that his preexisting condition 
worsened as a result of service.  

The veteran has reported that he has suffered from lower 
extremity pain since the April to May 1991 period of service.  
Several examinations and outpatient reports show that, while 
he has been symptomatic, he did not experience a permanent 
worsening of his condition attributable to his period of 
service in April and May 1991.  The veteran filed his claim 
for this condition in May 1992, and he had sought treatment 
for this condition on several occasions at VA since service.  
The veteran was seen routinely at the VA Anticoagulation 
Clinic.  In June 1991, he reported that he had his most 
recent exacerbation in May 1991 after stopping his medication 
for four to five days prior to a dental procedure.  
Examination revealed no bruising or bleeding.  The veteran 
noted that he had periodic calf area cramps.  The veteran's 
prothrombin level was low and he was instructed to take his 
medication.  Follow-up records show that these levels were 
appropriate when the veteran was compliant with medication.  
Symptoms remained minimal.  He was discharged from the clinic 
in January 1992 for missing too many appointments.  However, 
he continued to seek treatment as needed as reflected in VA 
outpatient records.  A venogram performed in April 1992 
revealed probable old occlusive disease in the right femoral 
vein, but it was noted that a component of recent thrombosis 
could not be ruled out.  

The veteran was afforded a general VA examination in 
September 1992.  This examination revealed thromboembolytic 
disease.  In December 1992, the veteran sought treatment for 
superficial phlebitis and post-phlebitic pain precipitated by 
heavy lifting.  

In March 1994, the veteran sought treatment for right lower 
extremity swelling.  He was hospitalized for one week for 
acute deep venous thrombosis in the right popliteal area with 
chronic underlying right superficial femoral artery venous 
insufficiency.  It was noted that the veteran had been off 
Coumadin for the past six months to a year.  The veteran was 
treated again at the Anticoagulation Clinic since that time.  
A report of VA examination dated in February 1995 contains a 
diagnosis of deep venous thrombophlebitis, more symptomatic 
on the right.  

The Board finds that there is no competent medical evidence 
demonstrating that the veteran's deep venous thrombosis 
worsened in service.  There is no medical opinion that the 
condition was aggravated beyond the natural progress of the 
disease by service.  While the condition was initially noted 
prior to his period of active duty training in April and May 
1991, the treatment noted in service was a temporary flare-up 
of his pre-existing disease and did not constitute 
aggravation.  There is no competent medical evidence that the 
underlying condition worsened.  See Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  The veteran's assertions regarding 
exacerbation of the condition due to the rigors of his 
training are considered with regard to incurrence of 
disability but are not competent medical evidence of a nexus.  
Further, there is no competent medical evidence that the 
veteran's deep venous thrombosis worsened beyond the natural 
progress of the disease in service.  The only medical 
evidence of record contains no suggestion that the condition 
was worsened by service.  

In comparing the signs and symptoms present before, during 
and after the April to May 1991 training period, the Board 
notes that the veteran's complaints have not changed 
materially.  The principal manifestation has remained pain on 
overuse.  There is no medical finding or opinion on which to 
base a conclusion that the disease progressed.  Thus, the 
Board finds that the medical evidence shows that the 
condition did not progress beyond the natural progress of the 
disease, and consequently fails to show a nexus between the 
condition and service.  

With regard to the veteran's contentions, the Board notes 
that where the determinative issue is one of medical 
causation or a diagnosis, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991).  Since the record does not reflect that the veteran 
possesses the medical training and expertise necessary to 
render an opinion as to either the cause or diagnosis of his 
condition, the lay statements standing alone cannot serve as 
a sufficient predicate upon which to find the claim for 
service connection to be well grounded.  See Heuer v. Brown, 
7 Vet. App. 379, 384 (1995) (citing Grottveit, 5 Vet. App. at 
93).  Thus, these are not sufficient to well ground the 
veteran's claim of entitlement to service connection for deep 
venous thrombosis.

The Board has determined that the veteran's claim for service 
connection for deep venous thrombosis is not well grounded.  
As a result, the VA has no further duty to assist the veteran 
in developing the record to support this claim for service 
connection.  See Epps, 126 F.3d at 1469 ("[T]here is nothing 
in the text of § 5107 to suggest that [VA] has a duty to 
assist a claimant until the claimant meets his or her burden 
of establishing a 'well grounded' claim.").  

The Board is unaware of any information in this matter that 
would put the VA on notice that any additional relevant 
evidence may exist which, if obtained, would well ground this 
claim.  See generally, McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  
The Board views the above discussion as sufficient to inform 
the veteran of the elements necessary to present a well-
grounded claim for the benefit sought, and the reasons why 
the current claim has been denied.  Id.


ORDER

Service connection for deep venous thrombosis is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

